10/13/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 20-0009

STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

ROBERT GEORGE HORNBACK

             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including November 10, 2020, within which to prepare, serve, and file the

State’s response.




TKP                                                                  Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         October 13 2020